Title: From Thomas Jefferson to Henrietta Maria Colden, 20 January 1791
From: Jefferson, Thomas
To: Colden, Henrietta Maria



Madam
Philadelphia Jan. 20. 1791.

I am sure I shall have appeared very inattentive to the honour of the letter you were pleased to write me, but I have not been so in what was essential. The truth is that I have been obliged by an extraordinary press of business, to suspend all private correspondencies for some weeks past. But immediately on the reciept of your letter I laid the wishes of your son before the head of the department to which it belonged, and also before the head of all the departments. I am in hopes it will appear to others, as it does to me that Mr. Colden will be an acquisition to our infant attempts at a marine. In this persuasion, I shall not fail to render him any service I can. I had indeed expected that some vessels of greater dignity would be agreed on; but as yet this has not taken place.—I congratulate you Madam on the late pacification. Tho’ we should of right have had nothing to do with this war, yet when neighbors’ houses are afire, our own is always in danger.—We have been told here of the sufferings of New York for want of fuel and bread with more than charitable concern. I hope they have been less than fame has made them, and that they are at an end. I have the honour to be with sentiments of the most perfect respect & esteem, Madam, your most obedient and most humble servt.,

Th: Jefferson

